1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      ALECIA AMOY SAVAGE,
7
                           Plaintiff,
8                                                          2:19-CV-00181-RFB-CWH
      vs.                                                  ORDER
9     DRYBAR HOLDINGS, LLC,
10                          Defendant.

11

12          Before the court is the Alecia Amoy Savage v. Drybar Holdings, LLC, case number 2:19-cv-
13   00181-RFB-CWH.
14          Accordingly,
15          IT IS HEREBY ORDERED that an in-chambers telephonic hearing to discuss the scheduling of
16   the Early Neutral Evaluation Session, is set for 2:00 PM, April 8, 2019.
17          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
18   minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
19   be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
20

21          DATED this 3rd day of April, 2019.
                                                                 _________________________
22
                                                                 CAM FERENBACH
23
                                                                 UNITED STATES MAGISTRATE JUDGE

24

25
